Justice clearly requires that at some time before trial the defendants be more specifically informed as to the nature of the breach of duty alleged against them. The present declaration gives them no information whatever as to what the plaintiff's claim of negligence may be. It is equally clear, however, from the amended record that this relief has not been finally denied to them. The order denying the motion for a specification was made "without prejudice." It seems to indicate the court's acceptance of the statement of plaintiff's counsel that their investigation of the case was not complete and their knowledge inadequate to permit a specific statement of the plaintiff's claim. In this state of the record the defendants are free to renew their motion at a later time when it will be considered de novo in the light of the circumstances then disclosed. The interlocutory order to which exception was taken raises no question of law for this court to decide.
Exception overruled.
All concurred. *Page 60